         THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF UTAH

                                       CENTRAL DIVISION

****************************************************
 UNITED STATES OF AMERICA,
                           )

                      Plaintiff,              )             MEMORANDUM
                                                              DECISION AND
                                                            ORDER DETAINING
DEFENDANT
                               vs.            )


JOSE LUIS MILLAN,                             )

                                              )              Case No. 2:18-CR-00433 DS-2
                       Defendant.

****************************************************

                                     I. INTRODUCTION

       This matter is before the court on Defendant Jose Luis Millan=s Motion for Review of

Detention. The Court held a hearing on the Motion on October 3, 2018. For the reasons

discussed herein, the Court orders Defendant be detained pending trial.

       Mr. Millan is charged in an Indictment with one count of Possession of

Methamphetamine with Intent to Distribute. Magistrate Judge Pead conducted a detention

hearing on September 13, 2018, and concluded that Mr. Millan be detained. Mr. Millan seeks

review of that decision.

       To determine whether there are conditions of release that will reasonably assure the

appearance of Defendant and the safety of any other person and the community, the Court

considers the following factors:

       (1) the nature and circumstances of the offense charged, including whether the
       offense ... involves ... a controlled substance [or] firearm ...;

       (2) the weight of the evidence against the person;



       (3) the history and characteristics of the person, includingB

               (A) the person=s character, physical and mental condition, family
               ties, employment, financial resources, length of residence in the
               community, community ties, past conduct, history relating to drug
               or alcohol abuse, criminal history, and record concerning
               appearance at court proceedings; and

               (B) whether, at the time of the current offense or arrest, the person was on
               probation, on parole, or on other release pending trial, sentencing, appeal,
               or completion of sentence for an offense under Federal, State, or local law;
               and

       (4) the nature and seriousness of the danger to any person or the community that would be
       posed by the person=s release....

18 U.S.C. ' 3142(g).

                                           II. DISCUSSION

       After considering the factors set forth in 18 U.S.C. ' 3142(g), and the information

presented at the October 3, 2018 detention hearing and consultation with U.S. Probation and

Pretrial Services, the Court concludes, de novo, that Mr. Millan must be detained pending trial

because the Government has proven by clear and convincing evidence that no condition or

combination of conditions of release will reasonably assure the safety of any other person or the

community.

       Mr. Millan is charged with one count of Possession of Methamphetamine with Intent to

Distribute. The weight of evidence favors detention. During a search of the vehicle driven by Mr.

Millan on September 8, 2018 officers found eight pounds of methamphetamine in the car that

had been allegedly driven across state lines.
       The Court also considers the history and characteristics of Mr. Millan. He has a history

of prior arrests and convictions including charges involving a pattern of similar criminal activity

and drug-related arrests. He has admitted to substance abuse including the use of marijuana. In

sum, these considerations weigh in favor of detention despite his strong ties to the community

and family responsibilities.

       Finally, as to the nature and seriousness of the danger to any person or the community

that would be posed by Mr. Millan=s release, the reasons set forth above weigh in favor of

detention.

                                       III. CONCLUSION

       Based on the above stated reasons, Mr. Millan is ordered detained pending trial.

Although the Court=s analysis does not address or support the conclusion that Defendant poses a

risk of flight, the analysis does support the conclusion that detention is required to assure the

safety of any other person and the community.

                       Dated this 3rd day of October, 2018

                                                       BY THE COURT:




                                                       DAVID SAM
                                                       SENIOR JUDGE
                                                       UNITED STATES DISTRICT COURT
